DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
(line 5) “one or more primary seal elements” should be changed to “the one or more primary seal elements”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 4 and 14 recite the limitation .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (4,192,379).
As concerns claim 1, Kennedy shows a supplemental sealing system for a blowout preventer (Fig. 6), comprising: a fluid source (80) configured to support a sealing fluid (sealant); and a conduit (84, 118) fluidly coupled to the fluid source, wherein the conduit is configured to deliver the sealing fluid from the fluid source to a bore (104, 116) of the BOP (100, 110) to enable the sealing fluid to supplement a seal formed by one or more primary seal elements (106) of the BOP (Fig. 6; col 4, ln 9-42).
As concerns claim 2, Kennedy shows wherein the conduit comprises an outlet (118) positioned on an upstream side of the seal formed by the one or more primary seal elements of the BOP (Fig. 6).
As concerns claim 3, Kennedy shows wherein the conduit extends through a housing (102, 114) of the BOP (Fig. 6).
As concerns claim 8, Kennedy shows a controller configured to instruct a valve actuator to adjust a valve to enable flow of the sealing fluid to the bore of the BOP in response to receipt of a signal indicating that the BOP will be moved to a closed position or is in the closed position (col 4, ln 31-42).
As concerns claim 9, Kennedy shows a controller configured to instruct a valve actuator to adjust a valve to enable flow of the sealing fluid to the bore of the BOP in response to receipt of a signal indicating a potential leak path while the BOP is in a closed position (col 4, ln 31-42).
As concerns claim 10, Kennedy shows a blowout preventer system (Fig. 6), comprising: a housing (102, 114) configured to support opposed rams (106) of a BOP (100, 110); one or more primary seal elements (106) configured to form a seal across a bore (104, 116) of the BOP when the opposed rams are in a closed position (Fig. 6); 
As concerns claim 11, Kennedy shows wherein the supplemental sealing system comprises a fluid source (80) configured to support the sealing fluid, and a conduit (84, 118) fluidly coupled to the fluid source and to the bore of the BOP (Fig. 6).
As concerns claim 12, Kennedy shows wherein the conduit comprises an outlet (118) positioned on an upstream side of the seal formed by the one or more primary seal elements of the BOP (Fig. 6).
As concerns claim 13, Kennedy shows wherein the conduit extends through the housing of the BOP (Fig. 6).
As concerns claim 16, Kennedy shows a method for sealing a bore of a blowout preventer (Fig. 6): providing a sealing fluid (sealant) from a fluid source (80) to a bore (104, 116) of the BOP (100, 110) via a conduit (84, 118); and supplementing a seal formed by one or more primary seal elements (106) of the BOP using the sealing fluid within the bore (Fig. 6; col 4, ln 9-42).
As concerns claim 19, Kennedy shows providing the sealing fluid in response to receipt of a signal indicating that the BOP will be moved to a closed position or is in the closed position (col 4, ln 31-42).
As concerns claim 20, Kennedy shows providing the sealing fluid in response to receipt of a signal indicating a potential leak path while the BOP is in a closed position (col 4, ln 31-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy alone.
As concerns claims 4 and 14, Kennedy discloses the claimed invention expect for wherein the conduit extends through a connecting rod coupled to a ram of the BOP.  It would have been an obvious matter of design choice to have extended the conduit through a connecting rod coupled to a ram of the BOP, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to extending the conduit through the housing of the BOP.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the conduit extending through the housing of the BOP because the sealing fluid would still have been capable of being delivered from the fluid source to the bore of the BOP to enable the sealing fluid to supplement the seal formed .

Claims 5-7, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy as applied to claims 1, 10 and 16 above, and further in view of Nedwed et al. (10,006,265).
As concerns claims 5, 15 and 17, Kennedy discloses the claimed invention except for a second fluid source configured to support a second sealing fluid, and a second conduit fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP to enable the second sealing fluid to supplement the seal formed by the one or more primary seal elements of the BOP.  Nedwed teaches a first fluid source (not shown) configured to support a first sealing fluid (plug-forming agent), and a first conduit (34) fluidly coupled to the first fluid source, wherein the first conduit is configured to deliver the first sealing fluid to a bore of a BOP (20) to enable the first sealing fluid to supplement a seal formed by one or more primary seal elements (88) of the BOP (Fig. 1; col 9, ln 41 - col 10, ln 9), and a second fluid source (82) configured to support a second sealing fluid (control fluid), and a second conduit (34) fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP (20) to enable the second sealing fluid to supplement the seal formed by the 
As concerns claim 6, the combination teaches wherein respective outlets (Kennedy: 118; Nedwed: 30) of the conduit and the second conduit are positioned at different axial locations, different circumferential locations, or both relative to the bore of the BOP (Kennedy: Fig. 6; Nedwed: Fig. 1).
As concerns claims 7 and 18, the combination teaches a solvent fluid source configured to support a solvent, and a solvent conduit fluidly coupled to the solvent fluid source, wherein the solvent conduit is configured to deliver the solvent to the bore of the BOP to enable the solvent to remove a sealing material formed by the sealing fluid from the BOP (Nedwed: col 11, ln 30-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679